[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-2344

                         BLANCA RIVERA,

                     Plaintiff, Appellant,

                               v.

               COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.




     Fabio A. Roman Garcia on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant U.S. Attorney, and Robert M. Peckrill, Assistant
Regional Counsel, Social Security Administration, on brief for
appellee.




                         July 25, 2000
             Per Curiam.      After carefully reviewing the briefs

and record on appeal, we affirm the Commissioner’s decision.

The record contained substantial evidence that the appellant

suffered no severe, nonexertional impairment of twelve-

months duration.        The ability to engage in repetitive wrist

motion is normally an exertional capacity.                   The appellant

did    not   develop    any   argument    that    her       need    to    avoid

repetitive     wrist     motion    operated      as     a    nonexertional

impairment in her case.            20 C.F.R. 404.1569a; Rodriguez

Pagan v. Secretary of Health and Human Services, 819 F.2d 1,

2 (1st Cir. 1987).

             Although    manual    dexterity     is     a    nonexertional

capacity required for sedentary work, the record contained

explicit medical findings of adequate manipulative skills.

The March 1995 medical report stated, inter alia, that the

appellant     could    handle    common   objects     and     lift       medium

weights, and the March 1992 report stated that she had full

range of motion in her left hand.                Moreover, the record

contained no evidence that the appellant had any severe,

manual impairment that persisted for at least twelve months.

20 C.F.R. § 404.1509.           The record shows that her symptoms

were   initially      sporadic    in   the   first    year     of    alleged

disability, she sought no treatment for the next three
years, and her ability to handle common objects was reported

to be normal at the end of the disability period.               Irlanda

Ortiz v. Secretary of Health and Human Services, 955 F.2d
765,   770    (1 st   Cir.   1991)(per    curiam)(lack   of   sustained

treatment supports decision that claimant was able-bodied).

Since substantial evidence supported the finding that the

appellant suffered no significant, nonexertional impairment,

the ALJ did not err in applying the Grid or in failing to

find that she was disabled by lack of bilateral, manual

dexterity.     Ortiz v. Secretary of Health and Human Services,

890 F.2d 520 (1st Cir. 1989)(per curiam).

             Affirmed.       Loc. R. 27(c).




                                    -3-